—Order, Supreme Court, New York County (Leland DeGrasse, J.), entered May 1, 1995, which, inter alia, denied plaintiffs’ motion to compel defendants to answer plaintiffs’ first set of interrogatories and first request for the production of documents, unanimously affirmed, without costs. Appeal from order, same court and Justice, entered August 9, 1995, which denied plaintiffs’ motion to reargue, unanimously dismissed, without costs, as taken from a nonappealable order.
*250The majority of the requests in plaintiffs’ document demand are so vague and overbroad as to be palpably improper. Plaintiffs’ interrogatories, while more carefully drafted, also contain a substantial number of overly broad, vague and burdensome items. Under the circumstances, the motion court properly chose to vacate the entire demand and interrogatories rather than prune them (Editel, N. Y. v Liberty Studios, 162 AD2d 345). Concerning the cross appeal, we agree with the motion court that the complaint in this derivative action sets forth factually specific allegations of wrongdoing sufficient to provide a " 'basis for inquiry’ ” for the disclosure requested (see, Leonardo v Metro Burak, 114 AD2d 1013). Concur—Milonas, J. P., Wallach, Nardelli and Tom, JJ.